Citation Nr: 0206239	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  00-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse, and C.A.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
January 1993.  Service records reflect that the veteran 
served in support of Operation Desert Shield/Storm from 
August 1990 to February 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran subsequently testified 
in February 2002 before the undersigned Member of the Board 
during a hearing at the RO.  

The Board notes that the issue with respect to contact 
dermatitis of the right hand will be discussed in the remand 
section of this decision.  

Finally, the Board is aware that in a January 1999 statement, 
the veteran revoked his power-of-attorney with his service 
representative, Disabled American Veterans (DAV).  The 
veteran noted, "I refuse to have DAV represent me in this 
matte[r] because the[y] show no interest in me or my case."  
Subsequent correspondence from VA to the veteran has included 
copies sent to DAV.  Additionally, the service organization 
appears to have been contacted by the veteran when he had to 
cancel a travel board hearing in September 2001.  However, 
during the above noted travel board hearing in February 2002, 
the veteran testified without DAV being present.  

Under the provisions of 38 C.F.R. § 20.607 (2001), a veteran 
may revoke a representative's authority to act on the 
veteran's behalf at any time by written notice to the RO or 
Board.  Thus, although it appears that DAV has acted at times 
on the veteran's behalf, his January 1999 statement revoked 
their power-of-attorney.  Given the lack of any subsequent 
writing that could be interpreted as appointing a 
representative, the Board finds that the representative is 
currently unrepresented.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran does not have a competent diagnosis of PTSD.  


CONCLUSION OF LAW

The veteran does not meet the criteria for service connection 
for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
veteran's claim are liberalizing and are therefore applicable 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal, and has been 
afforded two VA examinations associated with his claim for 
PTSD.  The Board is cognizant that it appears the veteran 
underwent a psychiatric evaluation at the VA Medical Center 
in Long Beach in April 1994.  The April 1994 report is not 
associated with the claims file, and it does not appear that 
the RO has made an attempt to obtain the report.  The Board 
notes that the veteran has not contended that the April 1994 
report reflects a diagnosis for PTSD.  

Furthermore, the VA examiner who examined the veteran in 
February 1997 referred to having reviewed the report, and his 
opinion reflects consideration of the report's findings.  
Therefore, the Board finds pursuing additional development 
under the VCAA to obtain the report, would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.

In sum, the veteran has not identified, nor is the Board 
aware of, any additional evidence that could assist him in 
substantiating his claim.  Therefore, there is no further 
action to be undertaken to comply with the provisions of the 
VCAA and the implementing regulations.  See Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").


I.  Factual Background

A review of the veteran's service medical records does not 
reflect complaints or treatment for PTSD or any other 
associated psychiatric disorder.  

In July 1994, the veteran submitted an application and filed 
a claim for service connection for PTSD.  Along with his 
claim, he submitted a number of statements, records, and 
correspondence.  In particular, in a May 1994 statement, the 
veteran recounted that while stationed in Saudi Arabia during 
the Persian Gulf War, he was harassed, humiliated and 
tortured in public by his platoon commanding officer (CO).  
The veteran added that some of the symptoms he was 
experiencing since that time were related to the stress from 
the incidents.  

In September 1994, the veteran was medically examined for VA 
purposes.  The veteran recounted embarrassing and humiliating 
events, to include mistreatment, associated with his platoon 
CO during his service in the Persian Gulf.  He denied ever 
having been directly shot at or having been involved in 
combat.  He reported having nightmares associated with his 
mistreatment by his platoon CO, but denied any flashbacks or 
phobic reactions to reminders of his military experience.  
The veteran also denied avoiding war-related stimuli or 
feeling generally physically numb.  With respect to the 
Mississippi Scale (PTSD), the veteran's scale was noted to 
have fallen in the well-adjusted range and found not 
consistent with PTSD.  As for the MMPI (Minnesota Multiphasic 
Personality Inventory), it also was reported as not 
supporting a diagnosis of PTSD.  

The examiner did however indicate that, the test results did 
support psychological adjustment problems including 
somatoform disorder and adjustment problems.  It was also 
noted that the veteran did experience some very 
psychologically stressful events in the service, and that he 
continued to be re-exposed to them through his quest for 
"justice" or at least setting the record straight.  The 
frustration over failure to attain these goals had resulted 
in severe psychological stress.  The examiner's diagnosis 
included adjustment disorder with anxiety, and conversion 
disorder (provisional).  

A psychiatric consultation report from the Naval Medical 
Center in San Diego, dated in October 1994, reflects a 
diagnostic impression of rule out major depression/dysthymia, 
and rule out personality disorder not otherwise specified 
with dependent and paranoid traits.  

A VA hospital summary, dated in April 1995, notes that a 
psychiatric consultation during the veteran's hospitalization 
reflected that the veteran could be experiencing a depressive 
disorder, not otherwise specified, with perhaps a component 
of PTSD and/or psychosomatic disorder with psychological 
factors affecting his physical condition.  

A letter from Ronald Wempen, M.D., dated in March 1996, 
reflects that laboratory tests of the veteran's mineral 
levels were very high.  As a result, there existed a 
possibility of heavy metal toxicity and that the existence 
would be a plausible explanation of the veteran's physical 
symptoms.  The combination of symptoms could also cause a 
person to become depressed.  

In April 1996, the veteran testified at a hearing before a 
hearing officer at the RO.  He reported having nightmares and 
dealing with major depression.  He also reported having been 
seen at various VA medical facilities for multiple 
disabilities.  

In February 1997, the veteran was again evaluated for VA 
purposes.  He reported having nightmares and night sweats 
about two or three times per week, and often awakened 
screaming.  The veteran indicated that these dreams  often 
featured themes of being humiliated by his superior in the 
Persian Gulf.  He reported problems sleeping, a history of 
irritability and explosive behavior, as well as occasional 
startle response to sirens while asleep.  The veteran denied 
having flashbacks, avoiding traumatic stimuli, or 
hypervigilance or guarding while in crowds.  

The examiner noted that assessment for symptoms of PTSD via 
specific scales "did not yield supportive results."  In 
particular, on the Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2), the two PTSD scales were mildly 
elevated but did not reach the cut-off for PTSD.  The 
veteran's score on the Combat Exposure Scale indicated 
virtually no combat experience and was consistent with the 
veteran's reported history previously reported in 
psychological reports.  A score of 89 on the Mississippi 
Scale was slightly above the mean for psychological problems, 
but it was reported to be well below the cut-off of 107 for 
PTSD.  

The examiner noted that following the veteran's interview, 
psychological testing, and a review of prior medical reports, 
the findings did not support a diagnosis of PTSD.  The 
examiner indicated that while the veteran reportedly 
experienced distressing and humiliating events, he did not 
describe life-threatening situations or traumatic stimuli.  

The examiner further noted that the veteran appeared to be an 
individual who had low self-esteem and a dependent 
orientation toward life who was now attempting to repair what 
he felt was unfair and arbitrary treatment by the military in 
discharging him.  His experience or stress was associated 
with his relentless quest for justice as well as conflict in 
his marital relationship.  The examiner also indicated that 
the veteran's history of multiple somatic complaints and 
dependency needs were consistent with a somatoform disorder.  
The diagnosis included anxiety disorder not otherwise 
specified and conversion disorder.  

During a Persian Gulf War examination, in response to a 
questionnaire, the veteran reported that while in the Gulf he 
had had dangerous duty 1-3 times; that he witnessed Scud 
missiles over the course of a month or more; that no soldier 
in his unit had been killed, wounded, or was missing in 
action; that he never witnessed a person shot or injured by 
incoming fire; and that he was never in danger of being 
injured or killed.  

During a videoconference hearing in January 1999, the veteran 
testified that he was not seeking service connection for a 
psychiatric disability due to an undiagnosed illness, but 
solely for PTSD.  He stated that he continued to have 
nightmares associated with his service in the Gulf, and that 
currently if he heard a siren his first response was to run 
for cover.  Furthermore, he recalled witnessing bombs 
explode, and also recalled the incidents with his platoon 
commanding officer.  

In February 2002, the veteran testified before the 
undersigned during a Travel Board hearing.  He stated that he 
had nightmares of his experiences in the Persian Gulf that 
were associated with difficult experiences with his platoon 
CO.  He also indicated that his unit had been near the front 
lines, and that he felt the earth shake when bombs were 
dropped nearby.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  

When the veteran initially filed his claim in 1994, 
entitlement to service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

Thereafter, § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32807-32808 (1999).  The amended regulation 
provides:  

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

38 C.F.R. § 3.304(f) (2001)

In addition, in November 1996, VA regulations were amended to 
adopt the fourth addition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 (1997).  
An earlier version of that text, DSM-III (3rd ed. 1980), was 
in use by VA at the time the veteran filed his claim in 1994.  
38 C.F.R. § 4.125 (1996).

As noted above, in Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), the Court held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
noted that a significant change from DSM-III to DSM-IV was 
that the diagnostic criteria for a PTSD stressor (that is, 
the requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141.  Subsequently, the Court noted that, "under Cohen, the 
appellant was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).  

The instant case does not turn on the existence of 
stressor(s) sufficient to support a diagnosis of PTSD.  
Therefore, neither version of 38 C.F.R. § 3.304(f) is more 
favorable to the veteran. 

Under all applicable versions of 38 C.F.R. 3.304(f) service 
connection requires a current diagnosis of PTSD.  Under the 
old regulation a clear diagnosis is required.  The new 
regulation requires a diagnosis in accordance with DSM-IV.  
The record before the Board does not reflect a clinical 
diagnosis of PTSD by a medical professional.  In this 
respect, the veteran is not currently receiving treatment for 
PTSD.  The only reference to PTSD was noted in a VA hospital 
summary, dated in April 1995, in which it was reported that 
there was a possibility that the veteran had a depressive 
disorder with perhaps a component of PTSD.  However, a 
diagnosis of PTSD was not made.

The veteran was afforded VA examinations in September 1994 
and February 1997 for the specific purpose of determining 
whether he did have PTSD.  These examinations included a 
recording of the veteran's reported history and stressors, 
review of the claims file and medical records, as well as 
performance of specific psychological tests.  Both VA 
examiners concluded that the veteran did not have PTSD, and 
instead rendered diagnoses that included adjustment disorder 
with anxiety, conversion disorder, and anxiety disorder not 
otherwise specified.  The examiners properly supported their 
conclusions with reference to the evidence of record and 
noted that psychological tests conducted during the 
examinations had not yielded results supportive of a 
diagnosis for PTSD.  Therefore, the Board has found the 
reports of these examinations to be the most probative, and 
without a medical finding of PTSD the evidence of record does 
not reflect a current disability.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for PTSD is denied.  



REMAND

The veteran was granted service connection for contact 
dermatitis in a May 2000 decision and awarded a 
noncompensable evaluation.  He filed a notice of disagreement 
(NOD) in June 2000, in which he specifically noted, "I 
disagree with the evaluation of service-connection for 
contact dermatitis of the right hand as 0 percent disabling.  
I contend that my disability should be 10 percent or more."  
In a September 2000 rating decision, the RO awarded the 
veteran a 10 percent evaluation, and noted in the decision 
that the 10 percent award was a full grant of the benefits 
sought on appeal.  

The Board is cognizant that the United States Court of 
Appeals for Veterans Claims (hereinafter "Court") has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  At the same 
time, the Court also held that in some instances, a claimant 
may limit a claim or appeal to the issue of entitlement to a 
particular disability rating which is less than the maximum 
disability rating allowed by law.  Id. at 39.  

In this instance, the Board interprets the veteran's words 
"10 percent or more," as an expressed interest in at least 
a 10 percent rating, but not necessarily limiting his appeal 
to one for a 10 percent rating.  Therefore, given that the 
veteran has not otherwise withdrawn his appeal in writing, 
the Board finds the issue of a rating in excess of 10 percent 
for contact dermatitis of the right hand remains in appellate 
status.  As such, the RO has not provided the veteran with a 
statement of the case in response to his NOD.  Because the 
NOD placed the issue in appellate status, the matter must be 
remanded for the RO to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

The RO should issue a statement of the case, 
containing all applicable laws and regulations, 
on the issue of a rating in excess of 10 percent 
for contact dermatitis of the right hand.  The 
veteran should be advised of the necessary steps 
to perfect his appeal.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

